Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15, 30, 31, 37, 38, 48 are pending.

Election/Restrictions
Applicant’s election without traverse of pharmaceutical composition of claim 10 in the reply filed on 09/30/2021 is acknowledged herein. 
It is pointed out that the elected composition in claim 10 is interpreted as a solution or a liquid composition
Claims 5, 6, 37 do not read on instant elected composition in claim 10 which is a solution or liquid composition, and not a solid or a powder composition. 
Note: Claims 5, 6, recite crystalline form of N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide, and the crystalline structure of the N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide will be lost in the solution or liquid composition. Thus, for the crystalline form to be present in the composition, the composition cannot be a liquid composition.
Claims 5, 6, 37, 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the emulsion" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not recite “emulsion”.
Amending claim 8 to depend on claim 7 would obviate the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-4, 7, 8, 9, 10, 11, 12, 13, 14, 15, 30, 31, 38 are rejected under 35 U.S.C. 103 as being unpatentable over VELICELEBI et al. (WO2016138472A1, PTO-1449), in view of Chen (US 8,557,861, PTO-892).
VELICELEBI et al. discloses pharmaceutical composition comprising intracellular calcium signaling inhibitor which includes instant compound N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide (free base), or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable excipient. See claims 46, 52, 68, 71, 106-112; see claims 52, 71 for instant compound, page 2,  can be administered orally, intravenously, topically, parenterally. See paras [00122], [00177]. It is taught that the composition additionally comprises at least one of an excipient or carrier, a solubilizer, a surfactant, a disintegrant, and a buffer. See para [00130], [00177]. It is taught that the composition is a liquid, an emulsion, a nanoparticle (i.e a powder), a nanoparticle suspension, or a nanoparticle emulsion or a tablet. See para [00130]. 
VELICELEBI et al. does not teach an emulsion (oil-in-water) for injection comprising N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide, and excipients lecithin (emulsifier or solubilizer or emulsifier), medium chain triglycerides (MCT) (solvent or solubilizer), glycerin and water i.e instant composition as in instant claim 10.
VELICELEBI et al. does not teach the concentration of N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide in the composition as in instant claims 11-15.
Chen teaches injectable oil-in-water emulsions of water insoluble drugs. See abstract. The compositions therein are characterized as being low in oil content (thus not 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain an oil-in-water emulsion comprising N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide (free base), and excipients lecithin (emulsifier or solubilizer or emulsifier), medium chain triglycerides (MCT) (solvent or solubilizer), glycerin and water  pharmaceutical composition comprising intracellular calcium signaling inhibitor which includes instant compound N-(5-(6-chloro-2,2- difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide, or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable excipient; VELICELEBI et al. teaches that the composition additionally comprises at least one of an excipient or carrier, a solubilizer, a surfactant or emulsifier, a disintegrant, and a buffer; VELICELEBI et al. that the composition can be an injectable composition and can be in the form of nanoemulsion, and 2) Chen teaches  injectable oil-in-water nanoemulsions of water insoluble drugs comprising (a) a pharmaceutically effective amount of water insoluble drug, (b) an oil component which comprises vegetable oil and a medium chain triglyceride (MCT), (c) an emulsifier phospholipid component which can be soya lecithin or egg lecithin (see column 11, lines 59-63), and (d) water; Chen teaches that water insoluble drugs can be agents useful for treating pain such as morphine, oxycodone hydrochloride (see column 6, lines 27-38; agents useful for calcium regulation; and chen teaches that compositions therein are characterized as being low in oil content (thus not causing hyperlipodemia, hyperallergenic or vein irritating), small in droplet size, being stable, and ready to use. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain an oil-in-water emulsion comprising water insoluble drug, a intracellular calcium signaling inhibitor N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide, and excipients lecithin (emulsifier or solubilizer or emulsifier), medium chain triglycerides (MCT) (solvent or solubilizer), glycerin and water i.e instant composition as in instant 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide wherein the amounts/concentration of N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide in the oil-in-water emulsion are as in instant claims 11-15. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts/concentration of N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide in the oil-in-water emulsion, to obtain a pharmaceutical composition. One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the effective amounts/concentration of N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide employed in the oil-in-water emulsion, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. 

Regarding claim 30, VELICELEBI et al. (WO2016138472A1, PTO-1449), in view of Chen (US 8,557,861) renders obvious the emulsion composition as in instant claim 10, and the composition will be free of crystalline Form B of N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide, since it is a liquid composition or a solution, and the crystalline structure of the N-(5-(6-chloro-2,2-difluorobenzo[d][1,3]dioxol-5-yl)pyrazin-2-yl)-2-fluoro-6-methylbenzamide (free base) will be lost in the solution.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. US 10,821,109. This is a statutory double patenting rejection.

Prior Art made of Record:
US 2015/0322012 or US 10703722 …page 199, compounds 19, 20; page 217, compounds structures; composition pages 117-122 for excipients, paras [588]-[589]; [633] lecithin, vegetable oils such as olive oil (long chain triglycerides), glycerol;
US 10,478,435 or US 2018/0235959; instant genus; column 40 for composition and carrier
WO2011/139489 or US 2015/0322012….JP2013-525433….PTO-1449;
US 8754219 B2, PTO-1449;
US 20150224121….pain compositions as in instant claim 10.nanoemulsion;
US 20170246303 A1…nanoemulsions, MCT used;
8,557,861 or US 20180049981…para [0006], anti-cancer drug or water insoluble drug, compositions as in instant claim 10, nanoemulsion.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627